Citation Nr: 0841119	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).

By a September 2007 decision, the Board remanded the case for 
further development of the issues of entitlement to a TDIU 
and entitlement to service connection for onchomycosis.  In a 
June 2008 rating decision, service connection for 
onchomycosis, previously on appeal, was granted.  As this 
decision constitutes a full grant of the benefits sought on 
appeal, the issue of entitlement to service connection for 
onchomycosis is not currently in appellate status before the 
Board.


FINDINGS OF FACT

1.  The veteran is service-connected for post traumatic 
stress disorder (PTSD), rated at 50 percent, scars, residuals 
of a snake bite, rated at 10 percent, onchomycosis and 
dermaphytosis, left great toe and toenail area, strongly 
symptomatic, severely disfiguring, rated at 10 percent and 
neuropathic pain due to nerve injury, left lower extremity 
associated with scar, residuals of snake bite, rated at 0 
percent, for a combined rating of 60 percent, from February 
5, 2003.

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January and February 2003, 
prior to the initial adjudication of his claim in the April 
2003 rating decision at issue.  Additional VCAA letters were 
sent to the veteran in April 2005 and November 2007.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
November 2007, pertaining to the downstream disability rating 
and effective date elements of his claim.

The Board is aware of the recent decision regarding proper 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Board finds, however, that as this case involves 
evaluating a TDIU claim and extra-schedular rating rather 
than an increased schedular rating, notice in compliance with 
Vazquez-Flores is not necessary here.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. §§ 
3.340, 4.16(a) (2007).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a TDIU cannot be denied in the 
absence of medical evidence showing that he is capable of 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).

Analysis

In this case, the veteran is currently service-connected for 
PTSD, rated at 50 percent, scars, residuals of a snake bite, 
rated at 10 percent, onchomycosis and dermaphytosis, left 
great toe and toenail area, strongly symptomatic, severely 
disfiguring, rated at 10 percent and neuropathic pain due to 
nerve injury, left lower extremity associated with scar, 
residuals of snake bite, rated at 0 percent, for a combined 
rating of 60 percent, from February 5, 2003.

As an initial matter, the Board observes that there is no 
basis in the schedular criteria to award a TDIU.  Although 
the veteran has two or more service-connected disabilities, 
and least one disability is rated at 40 percent or higher, 
specifically PTSD is rated at 50 percent, the percentage 
standards of 4.16(a) have not been met as the combined rating 
is not 70 percent or higher.  See 38 C.F.R. § 4.16(a).  
However, given the provisions of 38 C.F.R. § 4.16(b), cited 
to above, consideration of whether the veteran is, in fact, 
unemployable, is still necessary in this case.

The veteran contends that he was unable to work due to his 
service-connected PTSD as it caused him a loss of sleep, 
fatigue and a loss of days at work.  He reported that he last 
worked full time on June 30, 1998, after which, his 
disability prevented him from working and he had to quit his 
job.  In an April 2004 statement, the veteran reported that 
anxiety attacks and hypertension made it impossible for him 
to continue working.  In an April 2004 Request for Employment 
Information in Connection with Claim for Disability Benefits 
(VA Form 21-4192), the veteran's employer reported that he 
worked from September 26, 1972 to July 6, 1998, at which 
point he was terminated from the company.  

Private medical records from March 1998 to October 2007 
reflect that the veteran was treated for and diagnosed with 
onchomycosis and PTSD.  In an April 2005 private medical 
report, the veteran reported that he could not go back to 
work because he could not be with other people, did not like 
to talk with people and did not want to do things that he did 
not want to do.  

VA outpatient treatment reports from April 1998 to September 
2006, as well as VA examinations on February 2001, July 2002, 
February 2003, May 2004 and May 2008 reflect that that the 
veteran was treated for and diagnosed with onchomycosis and 
PTSD.  In a May 2004 VA examination, the veteran reported not 
having worked for 6 years.  The VA examiners did not provide 
an opinion as to whether the veteran's employability was 
affected by his service connected disabilities.

Having carefully reviewed the record, the Board concludes 
that entitlement to TDIU due to service-connected 
disabilities is not warranted.  The evidence of record does 
not demonstrate that the veteran is precluded from obtaining 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).  
In this regard, the Board notes that there is no medical 
opinion or other competent medical evidence indicating that 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  While the veteran stated he was precluded from 
working at his last job due to his PTSD, the record does not 
reflect that these service-connected disabilities have ever 
caused any actual interference with the veteran's ability to 
secure and follow a substantially gainful occupation.  In 
this case there are no exceptional or unusual factors with 
regard to his service-connected disabilities.  Moreover, 
throughout the duration of this appeal, the veteran has not 
had any incapacitating episodes in which a physician has 
prescribed bed rest or the veteran has been frequently 
hospitalized due to his service-connected disabilities.  
Accordingly a TDIU is not warranted.

The Board acknowledges the veteran's statements that his 
service-connected disabilities precluded him from obtaining 
substantially gainful employment.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

A TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


